Case 2:19-cv-06154-JAK-SK Document 39 Filed 05/12/20 Page 1 of 2 Page ID #:283


 1
 2
                                                                           5/12/2020
 3
 4
 5
 6
 7
 8                           UNITED STATES DISTRICT COURT
 9                         CENTRAL DISTRICT OF CALIFORNIA
10
11   DEBRA VANDERLAAN, an                          Case No. 2:19-cv-06154-JAK-SK
     individual,
12
                      Plaintiff,                   ORDER DISMISSING THE
13
                                                   ACTION WITH PREJUDICE
14          v.

15   WAL-MART.COM USA, LLC, a
     California Limited Liability Corporation,
16   and DOES 1-10, inclusive,
17                    Defendants.
18
19
20          FOR GOOD CAUSE APPEARING AND PURSUANT TO STIPULATION,

21    THE FOLLOWING IS HEREBY ORDERED:

22          1.     The prior dismissal without prejudice of the action against the

23    Defendants is hereby converted to a dismissal with prejudice of the above-

24    captioned action against the Defendants, together with all claims and/or causes of

25    action arising therein; and

26
27
28
Case 2:19-cv-06154-JAK-SK Document 39 Filed 05/12/20 Page 2 of 2 Page ID #:284


 1          2.     Plaintiff and the Defendants will each bear their respective costs and
 2    attorneys’ fees as incurred against one another in connection with this action.
 3
 4          SO ORDERED.
 5
 6
 7    Dated: May 12, 2020             _________________________________
 8                                         John A. Kronstadt
                                           United States District Judge
 9
10
11
12
13
14
15
16
17
18
19
20
21
22
23
24
25
26
27
28
